Case: 13-10971      Document: 00512561851         Page: 1    Date Filed: 03/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 13-10971                              FILED
                                                                          March 14, 2014
                                                                           Lyle W. Cayce
JOSEPH OYE OGUNTODU,                                                            Clerk

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:13-CV-114


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joseph Oye Oguntodu, Texas prisoner # 1728590, moves this court for a
certificate of appealability (COA) to appeal the district court’s denial of relief,
which he requested in a submission styled as a 28 U.S.C. § 2254 petition. The
district court construed the petition as raising only § 2254 claims arising out
of Oguntodu’s prison disciplinary conviction in case number 20130024805 and
denied it on the basis that Oguntodu did not have a liberty interest at stake.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10971     Document: 00512561851      Page: 2   Date Filed: 03/14/2014


                                  No. 13-10971

Oguntodu has not shown error in the district court’s decision that his
disciplinary punishment did not implicate a protected liberty interest. Instead,
given the benefit of liberal construction, he argues that the district court failed
to consider his claim that prison officials filed the disciplinary complaint in
retaliation for his complaints against another officer. We construe Oguntodu’s
request for a COA as both a request for a COA to appeal the denial of his § 2254
claims and an appeal of the dismissal of his civil rights claims.
      The label attached to a prisoner’s pro se pleading is not controlling;
rather, courts must look to the content of the pleading.         United States v.
Santora, 711 F.2d 41, 42 n.1 (5th Cir. 1983). Oguntodu’s retaliation claim is
potentially cognizable under 42 U.S.C. § 1983. The district court, however, did
not address whether Oguntodu stated cognizable claims under § 1983. See
Serio v. Member of La. State. Bd. of Pardons, 821 F.2d 1112, 1119 (5th Cir.
1987).
      Oguntodu’s request for a COA to appeal the dismissal of his § 2254
claims and his motion for the appointment of counsel are DENIED.              The
district court’s dismissal of Oguntodu’s civil rights claims is VACATED, and
the case is REMANDED for the district court to consider whether Oguntodu
has alleged any civil rights claims cognizable under § 1983.




                                        2